Exhibit 10.10

 

THIS AGREEMENT IS SUBJECT TO ARBITRATION

 

EMPLOYMENT TRANSITION AGREEMENT

 

THIS EMPLOYMENT TRANSITION AGREEMENT (this “Agreement”) is made and entered into
as of the 14th day of April 2014, by and between Sizmek Inc., a Delaware
corporation, its subsidiaries, affiliates, successors, and assigns (collectively
the “Corporation”), and Craig Holmes (“Employee”).

 

WHEREAS, the Employee has elected to voluntarily resign because the Corporation
has elected to relocate its Corporate Headquarters to Austin, Texas and both the
Corporation and Employee desire to enter into an employment transition
relationship on the terms and conditions as set forth herein.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:

 

1.                                      Employment.  The Corporation hereby
employs Employee in his current capacity and title, and for the Transition Term,
as set forth below; and Employee hereby agrees with the terms and conditions
hereinafter set forth.  The Corporation and Employee acknowledge that Employee’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Employee’s employment with the Corporation may be terminated by either
party at any time for any or no reason, with or without notice.

 

2.                                      Title and Duties.  Employee’s job title
shall continue to be Chief Financial Officer. In such position, Employee shall
continue to report to the Chief Executive Officer and the Board of Directors of
the Company (the “Board”) and shall have such principal duties and
responsibilities shall be as are customarily associated with such position.
Employee agrees to devote substantially his full time, energies and best efforts
to the performance thereof for the Transition Term.

 

3.                                      Transition Term.  The term of Employee’s
employment hereunder shall begin on the effective date hereof and continue
thereafter through the date which is ninety (90) days after the Effective Date
(the “Expiration Date”).  The foregoing period is referred to herein as the
“Transition Term.”

 

4.                                      Salary and Additional Compensation.  As
compensation for the services to be rendered by Employee to the Corporation
pursuant to this Agreement, during the Transition Term, Employee shall be paid
the following compensation and other benefits:

 

(a)                                 Salary:  Salary shall be payable in equal
bimonthly installments in arrears, or otherwise in accordance with the
Corporation’s then-standard payroll practices.  Employee shall be entitled to
annualized salary of $350,000.

 

(b)                                 Additional Compensation: In addition to
Employee’s base salary, employee will be eligible for a performance bonus of up
to 50% of his annualized base salary,

 

1

--------------------------------------------------------------------------------


 

pro-rated for actual time of employment during calendar year 2014, which amount
shall be payable upon expiration of the Employment Term as provided in
Section 13(b).

 

(c)                                  Employee Benefit Plans:  Employee shall be
eligible to participate, to the extent he may be eligible in accordance with the
terms of any such plans, and to the extent employees at his level are eligible
for any such plans, in any profit sharing, retirement, insurance, health or
other employee benefit plan maintained by the Corporation.

 

(d)                                 Equity Awards. Upon the termination of
Employee’s employment, all of Employee’s unvested equity awards shall
terminate.  None of Employee’s unvested equity awards shall accelerate as a
result of Employee’s termination of employment for any reason during the
Transition Term or upon expiration of the Transition Term.

 

5.                                Expenses.  During the Transition Term, the
Corporation shall reimburse Employee in accordance with the Corporation’s
policies and procedures for all proper expenses incurred by Employee in the
performance of Employee’s duties hereunder, regardless of where incurred.

 

6.                                Non-Disclosure of Confidential Information. 
For the purposes of this Agreement, “Confidential Information” shall mean any
trade secret, confidential, proprietary, or non-public information and materials
concerning the Corporation and/or its clients, whether such information or
materials are memorized, memorialized in any manner, in hard copy, electronic,
or other form, or that qualifies as confidential, restricted, or for internal
use only pursuant to Corporation guidelines or the Handbook; the Corporation’s
products, business strategies, know-how designs, formulas, processes, and
methods; research; marketing; pricing; business relationships; software,
software code and other technologies; forecasts; margins; confidential
information of other employees; plans and proposals; client information
(including but not limited to lists of clients, client names, contact
information, personal data or identifying numbers; financial data; historical
information; preferences and strategies, as well as any compilations of same);
and any other non-public, technical, non-technical, or business information,
whether written or oral.  Employee acknowledges that the Corporation maintains
much of its Confidential Information on its secured network and that the
Confidential Information provides a competitive advantage to the Corporation. 
The term “Confidential Information” does not include information that (a) has
become known to the public generally through no fault of Employee, or (b) the
Corporation regularly provides to third parties without restriction on use or
disclosure.

 

To assist Employee in the performance of his duties, the Corporation agrees to
provide and shall provide Employee Confidential Information and materials to him
as a result of his signing this Agreement, with such Confidential Information
being in addition to any such information Employee received from the Corporation
prior to signing this Agreement.  Employee acknowledges that he is receiving
other good and valuable consideration, the adequacy of which Employee hereby
expressly acknowledges.

 

Due to the sensitive nature of this Confidential Information, Employee
acknowledges that the Corporation has legitimate business and competitive
interests and legal rights to require non-disclosure of the Confidential
Information to other companies and/or individuals and to require

 

2

--------------------------------------------------------------------------------


 

that the Confidential Information be used only for the Corporation’s benefit
and, in the event of a Client, the Confidential Information’s intended use. 
Employee agrees that he will not at any time, either during or after his
employment by the Corporation (except as authorized by the Corporation), divulge
or disclose, directly or indirectly, to any person, firm, association or
corporation other than bona fide employees of the Corporation or use for
Employee’s own benefit, gain or otherwise, Confidential Information.

 

Employee also recognizes that the Corporation may receive from third parties,
including customers, vendors, and business associates, their confidential or
proprietary information subject to a duty on the Corporation’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes.  Employee agrees to hold all such information in the strictest
confidence and not to disclose it to any person, firm, or corporation or to use
it except as necessary in carrying out Employee’s work for the Corporation
consistent with the Corporation’s agreement with the third party that provided
the confidential and proprietary information.

 

Employee represents that Employee’s employment by the Corporation does not and
will not breach any agreement between Employee and any former employer,
including any non-compete agreement or any agreement to keep in confidence or
refrain from using information acquired by Employee prior to Employee’s
employment by the Corporation. During Employee’s employment by the Corporation,
Employee agrees that Employee will not violate any non-solicitation agreements
Employee entered into with any former employer or third party, nor will Employee
bring onto the premises of the Corporation or use any unpublished documents or
any property belonging to any former employer or other third party, in violation
of any lawful agreements with that former employer or third party.

 

7.                                Agreement Not to Compete With the
Corporation.    In order to protect the Corporation’s Confidential Information,
and the Corporation’s business goodwill and competitive position, and in
exchange for the Corporation providing Employee the consideration set forth
herein, Employee agrees that during his employment with the Corporation, and for
a period of 12 months following the termination of his relationship with the
Corporation for any reason, Employee shall not, directly or indirectly, either
as an employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity, engage or participate in any business that is in competition in any
manner whatsoever with the business of the Corporation, except as may otherwise
be approved by the Chief Executive Officer or the Board of Directors, which
shall not be unreasonably withheld.  For purposes of this Section 7, the terms
“competition” or “compete” mean engaging in the same or substantially similar
business as (1) the Corporation’s or any of its Affiliates’ business of online
ad serving and campaign management, including display, video, mobile and rich
media, (2) any trading business that is fully integrated and packaged with an
online ad serving and campaign management business, or any business providing a
buy side real time bidding system connected to an ad management platform or
providing solutions or services for outsourced media buying using a real time
bidding system, or (3) any business providing solutions and services such as
those provided by Peer39, Inc. in any manner whatsoever (other than as a passive
investor), including without limitation, as a proprietor, partner, investor,
shareholder, director, officer, employee, consultant, independent contractor, or
otherwise.  “Affiliate” is defined as any legal entity that, directly or
indirectly through one more intermediaries, controls, is controlled by, or is
under the common control of the Corporation.

 

3

--------------------------------------------------------------------------------


 

Employee acknowledges that the Corporation conducts its business on a worldwide
basis, and that the restrictions contained in this Agreement are reasonable and
necessary to the extent they are deemed to apply to any location in which the
Corporation conducts business or conducted business during the period of
Employee’s employment.

 

8.                                      Agreement Not to Solicit the
Corporation’s Customers.   In order to protect the Corporation’s Confidential
Information, and the Corporation’s business goodwill and competitive position,
and in exchange for the Corporation providing Employee the consideration set
forth herein, Employee agrees that, for a period of 12 months following the
termination of his relationship with the Corporation for any reason, he shall
not, either directly or indirectly, use the Corporation’s Confidential
Information to call on, service, solicit, or accept competing business from the
Corporation’s customers or prospective customers whom or which Employee, within
the previous two (2) years, had or made contact with, in any form whatsoever,
regarding the Corporation’s business.  Employee further agrees that he shall not
assist any other person or entity in such a solicitation using the Corporation’s
Confidential Information.

 

9.                                      Agreement Not to Recruit Other
Employees.  In order to protect the Corporation’s Confidential Information, and
the Corporation’s business goodwill and competitive position, and in exchange
for the Corporation providing Employee the consideration set forth herein,
Employee agrees that during his employment with the Corporation and for a period
of 12 months following the end of Employee’s employment with the Corporation for
any reason, he shall not, either directly or indirectly, call on, recruit,
solicit, or induce any employee, contractor or officer of the Corporation whom
Employee had contact with in the course of his employment with the Corporation
to terminate his relationship with the Corporation, and will not assist any
other person or entity in such a solicitation.  Employee further agrees that he
will not discuss, by any means whatsoever, with any such employee, contractor or
officer of the Corporation the termination of such individual’s relationship
with the Corporation, during the time period set forth above.

 

10.                               Reasonableness of and Remedies for Breach of
Employee’s Covenants of Non-Disclosure and Non-Competition.  Employee has
carefully read and considered the provisions of Sections 7, 8, 9, and 10, and,
having done so, agrees and acknowledges that the foregoing restrictions limit
his ability to engage in competition in the geographic region and during the
period provided for above.  Employee expressly warrants and represents that
these restrictions with respect to time, geographic territory, and scope of
activity are reasonable and necessary to protect the trade secrets of the
Corporation and its parent or subsidiary corporations, officers, directors,
shareholders and other employees, the Confidential Information the Corporation
has agreed to provide to Employee, and the Corporation’s business goodwill and
competitive position.

 

(a)                                 In the event that, notwithstanding the
foregoing, any of the provisions of Sections 7, 8, 9 and 10, shall be held to be
invalid or unenforceable, the remaining provisions thereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
parts had not been included therein.  In the event that any provision of
Sections 7, 8, 9 and 10 shall be declared by a court of competent jurisdiction
to exceed the maximum restrictiveness such court deems reasonable and
enforceable, the time period and/or areas of restriction and/or related aspects
deemed reasonable and enforceable by the court shall become and thereafter be
the maximum restriction in such regard, and the restriction shall remain
enforceable to the fullest extent deemed reasonable by such court.

 

(b)                                 In the event of a breach of any of the
covenants in Sections 7, 8, 9, and 10 the Corporation shall have the right to
seek monetary damages for any such breach.  In addition, in the event of a
breach or threatened breach of any of the covenants in Sections 7, 8, 9, and 10,
the Corporation shall have the right to seek equitable relief, including
specific performance by means of an injunction against

 

4

--------------------------------------------------------------------------------


 

Employee or against Employee’s partners, agents, representatives, servants,
employers, employees, and/or any and all persons acting directly or indirectly
by or with him, to prevent or restrain any such breach.

 

11.                         Notice to Subsequent Employer.  Employee agrees to
advise all future employers and business partners of the restrictions and
obligations contained in this Agreement.  Employee further authorizes the
Corporation to notify others, including customers of the Corporation and
Employee’s future employers and business partners, of the terms of this
Agreement and Employee’s obligations and responsibilities hereunder. 
Notification of customers or Employee’s future employers or business partners of
the terms of this Agreement shall not give rise to any claim in tort or contract
against the Corporation by Employee.

 

12.                         Termination.  Employment of Employee under this
Agreement may/will be terminated:

 

(a)                                 By Employee’s death.

 

(b)                                 By the Corporation for Cause.  This
Agreement and Employee’s employment with the Corporation may be terminated for
Cause at any time.  For purposes of this Agreement, “Cause” shall mean only the
following:  (i) a conviction of or a plea of guilty or nolo contendre by
Employee to a felony or an act of fraud, embezzlement or theft or other criminal
conduct against the Corporation; (ii) habitual neglect of Employee’s material
duties or failure by Employee to perform or observe any substantial lawful
obligation of such employment; or (iii) any material breach by the Employee of
this Agreement.  Should Employee dispute whether he was terminated for Cause,
then the Corporation and the Employee shall enter immediately into binding
arbitration pursuant to Section 23.

 

(c)                                  By Employee for any reason.

 

(d)                                 By the Corporation at any time without
Cause.

 

(e)                                  Upon the expiration of the Transition Term.

 

13.                         Payments Upon Termination.  Payments to Employee
upon termination shall be limited to the following:

 

(a)                                 If Employee’s employment is terminated due
to (i) death pursuant to 12(a), (ii) termination by the Corporation for Cause
pursuant to Section 12(b), or (iii) Employee’s voluntary resignation, Employee
shall be entitled to all arrearages of base salary accrued through the date of
termination, payable in accordance with the Corporation’s customary policies as
in effect from time to time (the “Accrued Obligations”), but shall not be
entitled to further compensation.

 

(b)                                 If Employee is terminated (i) by the
Corporation without Cause prior to expiration of the Transition Term, or
(ii) upon the expiration of Transition Term, then, in exchange for Employee
executing a full and final Release (as defined in Section 13(c) below), the
Corporation shall pay to Employee (A) all Accrued Obligations, (B) solely in the
event Employee’s date of termination is prior to the Expiration Date, severance
equal to Employee’s base salary at the rate in effect on the date of termination
through the Expiration Date, and (C) an

 

5

--------------------------------------------------------------------------------


 

amount equal to the annual bonus to which Employee would have been entitled for
2014 under Section 4(b) above, pro-rated for the portion of such year that
elapsed up to and including the Expiration Date.  The amounts provided in
clauses (B) and (C) above shall be payable in a lump sum payment on the date
that is 30 days following the date of Employee’s termination of employment.

 

(c)                                  Notwithstanding any provision to the
contrary in this Agreement, no amount shall be paid pursuant to
Section 13(b) above unless, on or prior to the 30th day following the date of
Employee’s termination of employment, an effective general release of claims
agreement (the “Release”) in substantially the form attached hereto as Exhibit A
has been executed by Employee and remains effective on such date and any
applicable revocation period thereunder has expired.

 

14.                         Additional Termination Provisions.

 

(a)                                 Separation from Service.  Notwithstanding
anything to the contrary in this Agreement, with respect to any amounts payable
to Employee under this Agreement in connection with a termination of Employee’s
employment, in no event shall a termination of employment occur under this
Agreement unless such termination constitutes a Separation from Service.  For
purposes of this Agreement, a “Separation from Service” shall mean Employee’s
“separation from service” with the Corporation as such term is defined in
Treasury Regulation Section 1.409A-1(h) and any successor provision thereto.

 

(b)                                 Section 409A Compliance.  Notwithstanding
anything contained in this Agreement to the contrary, to the maximum extent
permitted by applicable law, amounts payable to Employee pursuant to Section 13
shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9) (“Separation Pay Plans”) or Treasury Regulation
Section 1.409A-1(b)(4) (“Short-Term Deferrals”).  However, to the extent any
such payments are treated as non-qualified deferred compensation subject to
Section 409A of the Code, then if Employee is deemed at the time of his
Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the benefits to which Employee is entitled under this Agreement
is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Employee’s termination
benefits shall not be provided to Employee prior to the earlier of (i) the
expiration of the six-month period measured from the date of Employee’s
Separation from Service or (ii) the date of Employee’s death.  Upon the earlier
of such dates, all payments deferred pursuant to this Section 14(b) shall be
paid in a lump sum to Employee.  The determination of whether Employee is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his Separation from Service shall made by the Corporation in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treas. Reg. Section 1.409A-1(i) and any
successor provision thereto).

 

(c)                                  Resignation Upon Termination. Upon the
expiration of the Transition Term for any reason, Employee hereby agrees to
resign from all positions held in the Corporation, including without limitations
any position as a director, officer, agent, trustee or consultant of the
Corporation or any affiliate of the Corporation.  For the purposes of this
provision, the term “affiliate” has the same meaning as in Section 7. Said
resignation will be

 

6

--------------------------------------------------------------------------------


 

effective immediately upon the expiration of the Transition Term, unless the
parties mutually agree in writing to a modified resignation date or dates.

 

15.                               In-Kind Benefits and Reimbursements. 
Notwithstanding anything to the contrary in this Agreement, in-kind benefits and
reimbursements provided under this Agreement during any tax year of Employee
shall not affect in-kind benefits or reimbursements to be provided in any other
tax year of Employee and are not subject to liquidation or exchange for another
benefit.  Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by Employee and, if timely
submitted, reimbursement payments shall be made to Employee as soon as
administratively practicable following such submission, but in no event later
than the last day of Employee’s taxable year following the taxable year in which
the expense was incurred.  In no event shall Employee be entitled to any
reimbursement payments after the last day of Employee’s taxable year following
the taxable year in which the expense was incurred.  This Section shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Employee.

 

16.                               Section 409A; Separate Payments.  This
Agreement is intended to be written, administered, interpreted and construed in
a manner such that no payment or benefits provided under the Agreement become
subject to (a) the gross income inclusion set forth within Code
Section 409A(a)(1)(A) or (b) the interest and additional tax set forth within
Code Section 409A(a)(1)(B) (together, referred to herein as the “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties.  In
no event shall the Corporation be required to provide a tax gross-up payment to
Employee or otherwise reimburse Employee with respect to Section 409A
Penalties.  For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
each payment that Employee may be eligible to receive under this Agreement shall
be treated as a separate and distinct payment.

 

17.                               Waiver.  A party’s failure to insist on
compliance or enforcement of any provision of this Agreement shall not affect
the validity or enforceability or constitute a waiver of future enforcement of
that provision or of any other provision of this Agreement by that party or any
other party.

 

18.                               Governing Law.  This Agreement shall in all
respects be subject to, and governed by, the laws of the State of Texas.

 

19.                               Severability.  The invalidity or
unenforceability of any provision in the Agreement shall not in any way affect
the validity or enforceability of any other provision and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision had
never been in the Agreement.

 

20.                               Notice.  Any and all notices required or
permitted herein shall be deemed delivered if delivered personally or if mailed
by registered or certified mail to the Corporation and Employee at the
respective addresses provided on the signature page of this Agreement, or at
such other address or addresses as either party may hereafter designate in
writing to the other.

 

7

--------------------------------------------------------------------------------


 

21.                               Assignment.  This Agreement, together with any
amendments hereto, shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors, assigns, heirs and personal
representatives, except that the rights and benefits of either of the parties
under this Agreement may not be assigned without the prior written consent of
the other party, provided that the Corporation may assign this Agreement to any
affiliate of or successor to the Corporation.

 

22.                               Amendments.  This Agreement may be amended at
any time by mutual consent of the parties hereto, with any such amendment to be
invalid unless in writing, signed by the Corporation and Employee.

 

23.                               Arbitration.

 

(a)                                 Generally.  Except as otherwise provided in
Sections 6, 7, 8, 9 and 10of this Agreement or as otherwise required by law, any
dispute, claim, question or controversy arising under or relating to this
Agreement, Employee’s employment with the Company or the termination thereof
(each such dispute, claim, question or controversy, a “Dispute”) shall be
resolved by submitting such Dispute to binding arbitration administered by JAMS
pursuant to its Employment Arbitration Rules and Procedures and subject to its
Employment Arbitration Minimum Standards of Procedural Fairness (collectively,
the “Rules”), (1) and pursuant to the procedures set forth in this Section 23. 
In the event of any conflict between the Rules and the procedures set forth in
this Section 23, the procedures set forth in this Section 23 shall control.  Any
such arbitration shall be brought within any otherwise applicable statute of
limitations period, and shall be the sole and exclusive means for resolving such
Dispute (other than for injunctive relief pursuant to Sections 6, 7, 9 and 10 of
this Agreement or as otherwise required by law).

 

(b)                                 Procedures.  Any arbitration shall be held
in Dallas, Texas, and conducted before a single neutral arbitrator selected by
mutual agreement of the parties hereto within 30 days of the initiation of the
arbitration or, if they are unable to agree, by JAMS under its rules.  The
arbitrator shall take submissions and hear testimony, if necessary, and shall
render a written decision as promptly as practicable.  The arbitrator may grant
any legal or equitable remedy or relief that the arbitrator deems just and
equitable, to the same extent that remedies or relief could be granted by a
state or federal court in the United States.  The decision of the arbitrator
shall be final, binding and conclusive on all parties and interested persons. 
It is the intention of the parties hereto that they shall be entitled to fair
and adequate discovery in accordance with the Federal Rules of Civil Procedure. 
The parties hereto shall keep confidential the fact of the arbitration, the
dispute being arbitrated, and the decision of the arbitrator.

 

(c)                                  Enforcement; Costs.  Judgment upon the
award rendered by the arbitrator may be entered in any court having competent
jurisdiction. All direct costs and expenses of the arbitration, including the
arbitrator’s fee, shall be paid by the Corporation, and each party shall pay
their own respective attorneys’ fees and disbursements. This arbitration clause
constitutes a waiver of either party’s right to a jury trial for all disputes
relating to all aspects of the employer/employee relationship including, without
limitation, claims for wrongful

 

--------------------------------------------------------------------------------

The Rules may be found online at: 
http://www.jamsadr.com/rules-employment-arbitration.

 

8

--------------------------------------------------------------------------------


 

discharge, breach of contract, or claims relating to violation of any laws and
regulations relating to employment discrimination or harassment.

 

24.                         Non-Disparagement. Each party hereto shall refrain
from making, causing to be made, or allowing any of its affiliates to make, any
statement or announcement that disparages, the Company, its officers, employees
or directors or any person who has served as an officer or director of the
Company or any of their respective affiliates, on or following the date hereof.

 

25.                               Headings.  The various headings in this
Agreement are inserted for convenience only and are not part of the Agreement.

 

26.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be original, but
all of which together will constitute one and the same Agreement.

 

27.                         Entire Agreement.  This Agreement revokes and
replaces all agreements previously entered into by the parties hereto, if any,
whether oral or written, regarding Employee’s employment with the Corporation,
save and except for those matters between the Corporation and Executive which
Executive does not release pursuant to Sections 1(a)(i) through 1(a)(vi) as set
forth in the attached General Release of Claims.  Any modification of this
Agreement shall be effective only if it is in writing and signed by the party to
be charged.  In the event of any conflict between the terms of this Agreement
and the terms of any policy, plan, or program by the Corporation, including the
Handbook, the terms of this Agreement shall govern.

 

28.                               Clawback.  All compensation received by
Employee shall be subject to the provisions of any clawback policy implemented
by the Corporation to comply with applicable law or regulation (including stock
exchange rules), including, without limitation, any claw-back policy adopted to
comply with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder.

 

29.                               Right to Legal Counsel.  This Agreement has
been drafted by legal counsel representing the Corporation, but Employee has
participated in the negotiation of its terms.  Furthermore, Employee
acknowledges that Employee has had an opportunity to review the Agreement and
have it reviewed by legal counsel, if desired, and, therefore, the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

 

30.                               Taxes.  All compensation payable to Employee
hereunder shall be subject to such deductions as the Corporation is from time to
time required to make pursuant to law, governmental regulation or order. 
Employee acknowledges that the payments and benefits provided in this Agreement
may have tax ramifications to Employee.  The Corporation has not provided tax or
other advice to Employee on such matters and Employee is free to consult with an
accountant, legal counsel, or other tax advisor regarding the tax consequences
Employee may face, at their personal cost.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Employee have duly executed this
Agreement as of the day and year first above written.

 

 

 

CORPORATION:

 

 

 

Sizmek Inc.

 

 

 

 

 

By:

/s/ Neil Nguyen

 

Name: Neil Nguyen

 

Title: President & Chief Executive Officer

 

 

Address for Notice Purposes:

 

 

 

Sizmek Inc.

 

750 West John Carpenter Freeway

 

Suite 400

 

Irving, Texas 75039

 

Attention: Chief Executive Officer

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Craig Holmes

 

Name: Craig Holmes

 

 

 

 

Address for Notice Purposes:

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

 

This GENERAL RELEASE OF CLAIMS (this “Release”) is entered into as of this
           day of                 ,         , between Craig Holmes (“Employee”),
and Sizmek Inc., a Delaware corporation (the “Corporation”).

 

WHEREAS, Employee and the Corporation are parties to that certain Employment
Transition Agreement dated as of April       , 2014 (the “Agreement”);

 

WHEREAS, the parties agree that Employee is entitled to certain severance
benefits under the Agreement, subject to Employee’s execution of this Release;
and

 

WHEREAS, the Corporation and Employee now wish to fully and finally to resolve
all matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Employee pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Employee, and which Employee acknowledges that he would not
otherwise be entitled to receive, the parties hereby agree as follows:

 

1.             General Release of Claims by Employee.

 

(a)           Employee, on behalf of himself and his executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Corporation and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and the employee benefit plans in which Employee is or has been a participant by
virtue of his employment with or service to the Corporation (collectively, the
“Corporation Releasees”), from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Employee has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or, on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Employee’s employment by or service to the Corporation (including any
affiliate of the Corporation) or the termination thereof, including any and all
claims arising under federal, state, or local laws relating to employment,
including without limitation claims of wrongful discharge, breach of express or
implied contract, fraud, misrepresentation, defamation, or liability in tort,
and claims of any kind that may be brought in any court or administrative agency
including, without limitation, claims under Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. Section 2000, et seq.; the Americans with

 

11

--------------------------------------------------------------------------------


 

Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act
of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and
the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et seq.; the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621, et seq.
(the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C. Section 206(d);
regulations of the Office of Federal Contract Compliance, 41 C.F.R. Section 60,
et seq.; the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.;
the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; and
the Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et
seq.

 

Notwithstanding the generality of the foregoing, Employee does not release the
following claims:

 

(i)            Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

(ii)           Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Corporation;

 

(iii)          Claims pursuant to the terms and conditions of the federal law
known as COBRA or similar state law;

 

(iv)          Claims for indemnity under the bylaws of the Corporation, as
provided for by Texas law, under Employee’s Indemnification Agreement with the
Corporation dated February     , 2014, or under any applicable insurance policy
with respect to Employee’s liability as an employee, director or officer of the
Corporation;

 

(v)           Claims based on any right Employee may have to enforce the
Corporation’s executory obligations under the Agreement; and

 

(vi)          Claims Employee may have to vested or earned compensation and
benefits.

 

(b)           Employee acknowledges that this Release was presented to him on
the date indicated above and that Employee is entitled to have 21 days’ time in
which to consider it.  Employee further acknowledges that the Corporation has
advised him that he is waiving her rights under the ADEA, and that Employee
should consult with an attorney of his choice before signing this Release, and
Employee has had sufficient time to consider the terms of this Release. 
Employee represents and acknowledges that if Employee executes this Release
before 21 days have elapsed, Employee does so knowingly, voluntarily, and upon
the advice and with the approval of Employee’s legal counsel (if any), and that
Employee voluntarily waives any remaining consideration period.

 

(c)           Employee understands that after executing this Release, Employee
has the right to revoke it within 7 days after his execution of it.  Employee
understands that this Release will not become effective and enforceable unless
the 7 day revocation period passes and Employee does not revoke the Release in
writing.  Employee understands that this Release may not be revoked after the 7
day revocation period has passed.  Employee also understands that any revocation
of this Release must be made in writing and delivered to the Corporation at its

 

12

--------------------------------------------------------------------------------


 

principal place of business within the 7 day period.  In the event any payments
are made by the Corporation pursuant to Section 13(b) of the Agreement prior to
the effective date of this Release and Employee revokes this Release pursuant to
this Section 1(c) thereafter, Employee shall immediately repay to the
Corporation any such amounts.  Employee hereby acknowledges and agrees that
Employee’s revocation right pursuant to this Section 1(c) does not apply to this
sentence, which shall survive any revocation of this Release by Employee.

 

(d)           Employee understands that this Release shall become effective,
irrevocable, and binding upon Employee on the eighth day after his execution of
it, so long as Employee has not revoked it within the time period and in the
manner specified in clause (d) above.  Employee further understands that
Employee will not be given any severance benefits under the Agreement unless
this Release is effective on or before the date that is 60 days following the
date of Employee’s termination of employment.

 

2.             No Assignment.  Employee represents and warrants to the
Corporation Releasees that there has been no assignment or other transfer of any
interest in any Claim that Employee may have against the Corporation Releasees. 
Employee agrees to indemnify and hold harmless the Corporation Releasees from
any liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any such assignment or transfer from Employee.

 

3.             Severability.  Whenever possible, each provision of this Release
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Release is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Release
or the validity, legality or enforceability of such provision in any other
jurisdiction, but this Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

4.               Arbitration.  This Release shall be subject to arbitration as
set forth in Section 23 of the Agreement.

 

5.               Governing Law.  This Release shall in all respects be subject
to, and governed by, the laws of the State of New York.

 

6.             Entire Agreement.  This Release and the Agreement shall
constitute the entire agreement and understanding between the parties with
respect to the subject matter hereof and thereof and supersede and preempt any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related in any manner to the subject matter
hereof or thereof.

 

7.             Amendment and Waiver.  The provisions of this Release may be
amended or waived only by the written agreement of the Corporation and Employee,
and no course of conduct or failure or delay in enforcing the provisions of this
Release shall affect the validity, binding effect or enforceability of this
Release.

 

13

--------------------------------------------------------------------------------


 

8.             Counterparts.  This Release may be executed in two counterparts,
each of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.  The parties hereto agree to accept a
signed facsimile copy or portable document format of this Release as a fully
binding original.

 

9.             Headings.  The headings set forth in this Release are for
convenience only and shall not be used in interpreting this Release.  Either
party’s failure to enforce any provision of this Release shall not in any way be
construed as a waiver of any such provision, or prevent that party thereafter
from enforcing each and every other provision of this Release.

 

10.          Right to Legal Counsel.  This Release has been drafted by legal
counsel representing the Corporation, but Employee has participated in the
negotiation of its terms.  Furthermore, Employee acknowledges that Employee has
had an opportunity to review this Release and have it reviewed by legal counsel,
if desired, and, therefore, the normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Release.

 

IN WITNESS WHEREOF, the parties hereto have executed this Release as of the date
first written above.

 

 

 

CORPORATION:

 

 

 

Sizmek Inc.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

Name: Craig Holmes

 

14

--------------------------------------------------------------------------------